Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
              This Office Action is in response to the papers filed on 23 July 2022
 
CLAIMS UNDER EXAMINATION
Claims 36-39 are drawn to species which were not elected in the response Restriction/Species election filed on 25 October 2017. Applicant elected a support with uniform stiffness. Therefore claims 36-39 are withdrawn from examination. Claims 1-2, 4, 10-12, 26-34 and 40-51 have been examined on their merits have been examined on their merits.

                PRIORITY
A certified translated copy of Foreign Priority document JP2014-037341, filed on 27 February 2014, has not been provided. 


WITHDRAWN REJECTION
The arguments made in the response filed on 25 July 2022 are acknowledged. The rejection of claims 1-2, 4, 10-12, 26-34 and 40-50 under 35 U.S.C. 112(b) second paragraph has been withdrawn due to claim amendment.

The arguments made in the response filed on 25 July 2022 are acknowledged. The rejection of claims 1-2, 4, 11-12, 46-49 under 35 U.S.C. 102(a)(1) as being anticipated by Takezawa et al. as evidenced by Helmestine et al. is withdrawn due to claim amendment.

The rejection made under 35 USC 103 in view of Allon et al. is withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 11-12, 27, 42, 46-49 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukamachi et al. (Proliferation and differentiation of fetal rat intestinal epithelial cells in primary serum-free culture. Journal of Cell Science 103, 511-519 ;1992) as evidenced by Woodside et al. (Method of Reducing Curvature In A Meniscus Of Liquid Medium. Patent 9062283 2015; previously published as US 2010/0047845 2010) and Kumar et al. (previously cited; Defining a mesenchymal progenitor niche at single cell resolution. Science 2014 November 14 pages 1-23).


Fukamachi et al. developed a primary culture system. The art teaches the use of intestinal tissues fragments. Examiner notes the art teaches intestinal epithelial “cells” are cultured (see Abstract; see section titled “Primary culture” on page 512, right column, first paragraph). To produce said cells, the art teaches treating fragments with collagenase to easily separate epithelial and mesenchymal tissues (see first paragraph of Results). Examiner notes the art teaches intestinal epithelial “cells” are cultured (see Abstract; see section titled “Primary culture” on page 512, right column, first paragraph). The art teaches “As shown in Fig. 1, pure epithelial tissues with little contamination by mesenchymal cells could be easily obtained, and were used as materials in these experiments”. The term “little” is interpreted to mean a small amount of mesenchymal cells are present. Examiner notes the text below Figure 1 states “Note that epithelial tubes with few attaching mesenchymal cells can be obtained by our method”. The term “few” is interpreted to mean a small amount of mesenchymal cells are present. Examiner notes claim 1 does not recite a number of mesenchymal cells. Therefore a culture of said fragments is interpreted to read on a co-culture of mesenchymal and intestinal cells. The art teaches collagen gels are formed in 24-well multiwell plates (see page 512, right column first paragraph). The art teaches cells are seeded into each well precoated with collagen gels. Because the gel is formed before cell seeding, the cells are interpreted to be coated on a surface of the gel. The art teaches the following regarding the structure formed by cell culture (see page 515, left column, starting at last paragraph).

Intestinal epithelial cells formed simple cuboidal epithelia with basally-located nuclei when cultured on collagen gels. Immunohistochemical analysis showed that villin was localized on their luminal surface (Fig. 10). Ultrastructurally, the epithelial cells closely attached to each other, and many long microvilli were projecting on the luminal surface, while their basal surface was relatively smooth with a few cytoplasmic projections (Fig. 11A). They were connected by tight junctions and desmosomes at the subluminal region (Fig. 11B). They were relatively homogeneneous, and cells with mucous or serous granules were not found. Thus, the intestinal epithelial cells in primary culture retained some characteristics of absorptive epithelial cells.

Claim 1 is directed to a method of preparing a cell condensate in vitro. The Instant Specification states the following:
In this context, the present inventors demonstrate one promising principle. Briefly, in contrast with conventional methods each enabling the formation of only small-size condensates (aggregates), the principle under consideration ensures that starting with larger numbers of the desired cells/tissues, self-organized organoids can be designed via condensation.

The phrase “condensates (aggregates)” is interpreted to mean cell aggregates or condensates.  As set forth above, the art teaches epithelial cells closely attached to each other. Therefore they are broadly interpreted to be aggregates (hence, condensates).

Examiner notes the Instant Specification teaches a method of making a U bottom gel ([0143]):

As a gel reaction solution, a 10 ml solution was prepared by mixing aqueous acrylamide solution (40% w/v. A4058, Sigma), aqueous bis-acrylamide solution (2% w/v. M1533, Sigma) and distilled water. In the process, the Young's modulus of the gel was adjusted by changing the mixing ratio of the individual solutions. This reaction solution (500 ul) was added to a 24-well tissue culture plate (353047, BD). Then, 0.5 ul of TEMED (T9281, Sigma) and 5 ul of APS (5 g/DW 50 ml, 01307-00, KANTO, 0.20 mm filtered) were added to the reaction solution in this order, immediately followed by thorough mixing. Then, the plate was left to stand on a 50° C. hot plate for 15 min. Phosphate buffer was then added and the plate was left to stand for one day to remove the unreacted monomers. A cross section of the resultant U-bottom gel is shown in FIG. 12.

Therefore the Instant Specification discloses a U-bottom gel is produced by adding a gel solution to 24 well tissue culture plate and allowing said solution to solidify in the well of the tissue culture plate.  Fukamachi teaches collagen gels were produced from collagen solution using 24-well multiwell plates (page 512, right column, first and second paragraph). Because the art teaches adding a collagen solution to a 24 well dish to produce a gel, it would be expected to have the U shape illustrated in Figure 12.

Examiner notes the evidentiary reference of Woodside et al. discloses the following (column1, lines 18-38):
Cell-based assays have been used extensively for research and clinical applications. The most commonly used procedure involves the plating, into welled dishes or multi-well plates, of single cell or multi-cell suspensions in liquid or semi-solid nutrient medium, Supplemented with the appropriate combinations of ingredients that support the proliferation and, sometimes, differentiation of individual cells. Well dishes and multi-well plates are used for handling a multitude of liquid samples in both chemical and biological studies in fields such as gene sequencing, combinatorial chemistry, drug discovery and proteomics.

Automation of cell-based assays or other assays performed in culture vessels would provide a great improvement to the field and enable high-throughput screening not currently possible with manual assay methods. Key challenges that need to be overcome to facilitate automation of these assays are the development of specific labelling methods and the removal of the optical interference that is a result of meniscus formation where the liquid medium meets the assay dish wall.


At column 5, lines 38-45, the art discloses the following:

For the purposes of the present application, the liquid phase is considered to be an aqueous solution, in particular viscous aqueous solutions comprising biopolymers such as proteins, 
peptides and polysaccharides, or cell culture media. When contained by vertical solid surfaces on all sides, the LV interface assumes a curved shape dependent on the magnitude of
the contact angle. This shape of the surface is commonly termed the “meniscus” of the liquid phase. 

Therefore, as evidenced by Woodside, a meniscus forms as the result of adding liquid medium to cell culture dishes. A meniscus is broadly interpreted to be a U shape.

Therefore it is Examiner’s position the gel poured by Fukamachi would inherently form a meniscus (hence, a surface with a U-shaped cross section).

The following is noted from the MPEP:
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Therefore claim 1 is anticipated as claimed (claim 1).

Because the method of claim 1 is anticipated, the resulting structure is interpreted to be capable of forming a three-dimensional structure as recited in claim 2. Therefore claim 2 is included in this rejection as claimed (claim 2).

The culture taught by Fukamachi is interpreted to be two-dimensional since cells are cultured atop the disclosed collagen gel. Therefore claim 4 is included in this rejection (claim 4).

Because the method of claim 1 is anticipated, the resulting organoid (hence, cell condensate) is expected to have the size recited in claim 11. Therefore claim 11 is included in this rejection as claimed (claim 11). Because the method of claim 1 is anticipated, the resulting organoid (hence, cell condensate) is expected to be formed as recited in claim 12. Therefore claim 12 is included in this rejection as claimed (claim 12).

Claim 27 recites the limitations of claim 1, but specifies 1) culturing tissues of a desired type and 2) the mesenchymal cells are undifferentiated. The teachings of Fukamachi et al. and the evidentiary reference as set forth above are reiterated. Fukamachi teaches the use of epithelial tissues (Figure 1). As evidenced by Kumar et al., “mesenchyme” is a loose collection of undifferentiated progenitor cells” (page 1, lines 2-3 of Introduction). Therefore the mesenchymal cells taught by Fukamachi are interpreted to be undifferentiated. Therefore claim 27 is included in this rejection (claim 27).

As evidenced by Kumar et al., “mesenchyme” is a loose collection of undifferentiated progenitor cells” (page 1, lines 2-3 of Introduction). Therefore the mesenchymal cells taught by Fukamachi are interpreted to be undifferentiated. Therefore claim 42 is included in this rejection (claim 42).

Fukamachi teaches the collagen gels are formed in a 24 well culture dish. A culture dish well is interpreted to be a solid support. Therefore claim 46 is included in this rejection (claim 46). The cell culture dish taught by Fukamachi reads on the culture dish recited in claim 47. Therefore claim 47 is included in this rejection (claim 47). The cells taught by Fukamachi are intestinal cells. Therefore claim 48 is included in this rejection (claim 48). As set forth above, Fukamachi is interpreted to perform culture on a gel support with a U-shaped cross-section. Therefore claim 49 is included in this rejection (claim 49). The cells taught by Fukamachi are intestinal cells. Therefore claim 51 is included in this rejection (claim 51).

Therefore Applicant’s Invention is anticipated as claimed.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27, 29, 32-34, 41 and 45  are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (previously cited; Strategy for engineering various 3D tissue, organoids and vasculature. US2015/0284689 with benefit of provisional application 61/719151, 26 October 2012).


Nigam teaches a method for constructing 3D organoids ([0002]). An organoid is broadly interpreted to be a cell condensate. In Figure 3, the art teaches a bud of non-specific origin is combined with kidney, lung, mammary, salivary or pancreas “mesenchyme”. The art refers to a bud as “budding tissue” ([0008]). Therefore a bud is interpreted to be a tissue. As evidenced by Kumar et al., “mesenchyme” is a loose collection of undifferentiated progenitor cells” (page 1, lines 2-3 of Introduction). Therefore the mesenchyme used by Nigam comprises undifferentiated progenitor cells (hence, undifferentiated mesenchymal cells). The art teaches the combination of bud and mesenchyme produce kidney, lung, mammary gland, salivary gland and pancreas. At [0011] Nigam teaches breast, pancreatic, glandular, including adrenal, salivary, prostate, thymus, parathyroid, pituitary, and pineal, lung, gall bladder, spleen, liver, reproductive, or vascular tissue developed by the disclosed methods. Because Nigam uses a non-specific bud, this is interpreted to be the desired type of tissue. Therefore the art teaches a mixture of tissues of a desired type and undifferentiated mesenchymal cells to form a cell condensate. 

In a separate embodiment Nigam teaches buds cultured with tissue specific mesenchyme can be co-cultured “within or on” a biocompatible substrate (such as Matrigel/collagen gel) ([0098]). Still further, Nigam teaches in many tissue-engineering technologies, an extrinsic biocompatible scaffold is required to provide orientation and support for developing tissue ([0102]). Matrigel and collagen gels are interpreted to be gel supports. The Instant specification identities Matrigel as a gel-like support which may be used in the disclosed invention (supra). A biocompatible matrix or gel may be of any material and/or shape that allows cells to attach to it (or can be
modified to allow cells to attach to it) and allows cells to grow in more than one layer. ([0087]). The three-dimensional framework, matrix, hydrogel, and the like, can be molded into a form suitable for the tissue to be replaced or repaired. For example, various techniques are known wherein a biocompatible matrix can be molded to form tubes, channels, islands, wells, and various shapes ([0088]). The art teaches when combined with mesenchyme cultured medium, said buds form extensively branch structures. Examiner interprets a tube to have a U-shape when cross-sectioned horizontally.

As set forth above, the art teaches hydrogels can be molded into any form suitable for the tissue to be replaced or repaired. The art does not explicitly teach a gel with the cross-section now recited in claim 27.

Claim 27 recites the alternative proviso that the side of the support on which culture is performed has a U- or V- shaped cross-section. Nigam teaches the scaffold can be any shape suitable for the tissue to be replaced or repaired. For example, various techniques are known wherein a biocompatible matrix can be molded to form tubes, channels, islands, wells, and various shapes. While the art does not explicitly state the scaffold has a U or V cross-section, it is Examiner’s position a gel with the claimed formation would have been obvious since Nigam teaches the scaffold can have any shape desired. The skilled artisan would use a shape with a U or V cross section, such as a well or tube as taught by Nigam, to provide a desired shape. One would have had a reasonable expectation of success since Nigam teaches the scaffold can be in any shape.

MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS
B.    Changes in Shape

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Therefore claim 27 is rendered obvious (claim 27). Nigam suggests the use of mesenchymal stem cells as mesenchymal cells ([0066]). Said cells are interpreted to read on isolated cells. Therefore claim 45 is included in this rejection (claim 45). 

The Examiner notes claim 33 recites the tissues are tissues induced from pluripotent cells. This is interpreted to be a product by process limitation which does not distinguish the tissues disclosed by Nigam from a tissue produced from a pluripotent cell. Nigam teaches patient-derived IPSCs can be used to prepare the cell scaffold mesenchymal cells are mixed with ([0048]). Therefore claim 33 is rendered obvious as claimed (claim 33). Claim 29 is rejected on the same grounds (claim 29).

Claim 34 recites the gel support “is two-dimensional culture”. As written, this is interpreted to mean the gel supports identified in the specification are two-dimensional culture. Because the prior art uses Matrigel, which is identified by the instant specification as a gel support, it is two dimensional culture. Therefore claim 34 is included in this rejection (claim 34). Because the method of claim 27 is rendered obvious by the prior art, the condensate is interpreted to form autonomously. Therefore claim 41 is included in this rejection (claim 41).

Nigam teaches the use of mesenchymal stem cells (MSCs) ([0066]). Nigam teaches said cells are multipotent (hence, undifferentiated) ([0066]). As evidenced by Niehage et al., human mesenchymal stem cells express CD29, CD44, CD73, CD90 and CD105 (page 2, right column, first full paragraph). Therefore claim 32 is rendered obvious (claims 32).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 25 July 2022 are acknowledged. The Applicant argues Nigam does not teach scaffolds can be in any desired shape. The Applicant argues even if Nigam does teach any shape can be used, it would not lead one of ordinary skill to choose a shape as claimed. The Applicant argues Nigam does not teach said scaffold is the gel support on which a cell mixture is cultured. 

EXAMINER’S RESPONSE
The Applicant argues Nigam does not teach the scaffold can be any desired shape. In response, Examiner notes Nigam teaches the following at [0087]:
A biocompatible matrix or gel may be of arty (sp. any) material and/or shape that allows cells to attach to it (or can be modified to allow cells to attach to it) and allows cells to grow in more than one layer. 

At [0088] Nigam teaches:

The three-dimensional framework, matrix, hydrogel, and the like, can be molded into a form suitable for the tissue to be replaced or repaired. For example, various techniques are known wherein a biocompatible matrix can be molded to form tubes, channels, islands, wells, and various shapes.

As set forth in the rejection above, Examiner interprets a tube to have a U-shape when cross-sectioned horizontally. The person of ordinary skill in the art would have been motivated choose this shape because KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  As set forth above, the Applicant argues Nigam does not teach said scaffold is the gel support on which a cell mixture is cultured. Nigam teaches buds cultured with tissue specific mesenchyme can be co-cultured “within or on” a biocompatible substrate (such as Matrigel/collagen gel) ([0098]). Therefore the art teaches culturing on a gel. Examiner notes Nigam teaches a hydrogel (hence, a gel) can be molded into a shape including a tube (supra). Therefore the arguments are not persuasive.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al.  as applied to claim 33 above, and further in view of Takebe et al. (previously cited; Self-Organization of Human Hepatic Organoid by Recapitulating Organogenesis In Vitro. Transplantation Proceedings, 44, 1018–1020 (2012).


The teachings of Nigam as set forth above are reiterated. Further, the art teaches liver organ, organoids or tissues can be prepared using the disclosed method ([0004]).

The art is silent regarding the number of mesenchymal cells and cells of interest that are cultured.


Takebe teaches a method of preparing a hepatic (hence, a liver) organoid (See Abstract, Background). Takebe teaches co-culturing mesenchymal, endothelial and liver cells under 2-dimensional (2D) culture conditions (see Methods, page 1018). Takebe teaches even under 2D culture, fetal liver, endothelial, and mesenchymal cells self-organized into a macroscopically visible three-dimensional (3D) organoid. An organoid is broadly interpreted to be a cell condensate. 
Takebe teaches the use of 2x 105 (hence, 100,000-400,000)  mesenchymal stem cells, 1x106 endothelial cells and 1x106 liver cells (hence, more than 400,000 cells in total).

It would have been obvious to combine the teachings of Nigam and Takebe by culturing 2x 105 mesenchymal cells and 400,000 cells of interest. One would have been motivated to do so since Nigam teaches a method that can be used to prepare organoids and Takebe teaches combining 2x 105 mesenchymal cells and 400,000 cells of interest to prepare organoid tissue. One would have had a reasonable expectation of success since Nigam teaches this cell ratio can be used to prepare organoid. One would have expected similar results since both references teach methods of preparing liver organoids. Therefore claim 40 is included in this rejection (claim 40).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1-2, 4, 10-12, 26, 28, 31, 42-43, 46-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (previously cited; Method for Producing Tissue and Organ. WO2013047639A1 04 April 2013, translation EP2762558 A1; see IDS).

Taniguchi et al. teach a method for making a tissue or organ (Abstract). The art teaches the following ([0012]):
Specifically, organ cells at an optimal differentiation stage as obtained from pluripotent stem cells such as iPS
cells are cocultured with vascular endothelial cells and mesenchymal cells. These three different cell components may preferably be cultured at an optimal mixture ratio. When these cells are cultured for a short time in a differentiation inducing medium containing specific nutritional factors and humoral factors under special circumstances where cells are supported by extracellular matrix components, it becomes possible to induce three-dimensional organ buds with microvasculature in vitro. Further, by transplanting those organ buds induced in culture systems into a living body and initiating blood flow by promoting vascularization, it becomes possible to generate tissues and organs which have a highly ordered tissue structure comparable to that of adult tissues. The inventors believe that either one or both of vascular endothelial cells and mesenchymal cells may be replaced by a substance such as a factor secreted from vascular endothelial cells, a factor secreted from mesenchymal cells, or a factor secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells.

While the art teaches an embodiment comprising coculturing organ cells with vascular endothelial cells and mesenchymal cells, the disclosure states either one or both of vascular endothelial cells and mesenchymal cells may be replaced by a substance such as a factor secreted from vascular endothelial cells, a factor secreted from mesenchymal cells, or a factor secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells. At [0014] the art discloses a method comprising culturing an organ cell together with at least one cell and/or factor selected from the group consisting of vascular endothelial cells, mesenchymal cells, factors secreted from vascular endothelial cells, factors secreted from mesenchymal cells, and factors secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells ([0014]). Either one or both of vascular endothelial cell and mesenchymal cell may be substituted by substances such as factors secreted by vascular endothelial cells, factors secreted by mesenchymal cells, factors secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells ([0027]). Therefore the art suggests culture of an organ cell with mesenchymal cells. The organ cell can be endocrine cells of pancreas, pancreatic duct epithelial cells of pancreas, hepatocytes of liver, epithelial cells of intestinal tract, tubular epithelial cells of kidney, podocytes of kidney, cardiomyocytes of heart, lymphocytes and granulocytes of blood, erythrocytes, neurons and glial cells of brain, and neurons and Schwann cells of spinal cord ([0023]). Therefore the art suggests the use of cells from liver, kidney, heart, pancreas and brain. The art teaches co-culture on Matrigel (hence, a gel support) ([0031] [0043]). Examiner notes Matrigel is identified as a gel substance in the instant specification ([0038]).

Examiner notes the Instant Specification teaches a method of making a U bottom gel ([0143]):

As a gel reaction solution, a 10 ml solution was prepared by mixing aqueous acrylamide solution (40% w/v. A4058, Sigma), aqueous bis-acrylamide solution (2% w/v. M1533, Sigma) and distilled water. In the process, the Young's modulus of the gel was adjusted by changing the mixing ratio of the individual solutions. This reaction solution (500 ul) was added to a 24-well tissue culture plate (353047, BD). Then, 0.5 ul of TEMED (T9281, Sigma) and 5 ul of APS (5 g/DW 50 ml, 01307-00, KANTO, 0.20 mm filtered) were added to the reaction solution in this order, immediately followed by thorough mixing. Then, the plate was left to stand on a 50° C. hot plate for 15 min. Phosphate buffer was then added and the plate was left to stand for one day to remove the unreacted monomers. A cross section of the resultant U-bottom gel is shown in FIG. 12.

Therefore the Instant Specification discloses a U-bottom gel is produced by adding a gel solution to 24 well tissue culture plate and allowing said solution to solidify in the well of the tissue culture plate. It is of note Taniguchi teaches gels are pre-solidified in cell culture dishes prior to cell seeding ([0043]). Examiner notes this is illustrated in Figure 13. Because the art teaches adding a gel solution well to produce a gel, it would be expected to have the U shape illustrated in Figure 12 of the Instant Specification.

Examiner notes the evidentiary reference of Woodside et al. discloses the following (column1, lines 18-38):
Cell-based assays have been used extensively for research and clinical applications. The most commonly used procedure involves the plating, into welled dishes or multi-well plates, of single cell or multi-cell suspensions in liquid or semi-solid nutrient medium, Supplemented with the appropriate combinations of ingredients that support the proliferation and, sometimes, differentiation of individual cells. Well dishes and multi-well plates are used for handling a multitude of liquid samples in both chemical and biological studies in fields such as gene sequencing, combinatorial chemistry, drug discovery and proteomics.

Automation of cell-based assays or other assays performed in culture vessels would provide a great improvement to the field and enable high-throughput screening not currently possible with manual assay methods. Key challenges that need to be overcome to facilitate automation of these assays are the development of specific labelling methods and the removal of the optical interference that is a result of meniscus formation where the liquid medium meets the assay dish wall.


At column 5, lines 38-45, the art discloses the following:

For the purposes of the present application, the liquid phase is considered to be an aqueous solution, in particular viscous aqueous solutions comprising biopolymers such as proteins, 
peptides and polysaccharides, or cell culture media. When contained by vertical solid surfaces on all sides, the LV interface assumes a curved shape dependent on the magnitude of
the contact angle. This shape of the surface is commonly termed the “meniscus” of the liquid phase. 

Therefore, as evidenced by Woodside, a meniscus forms as the result of adding liquid medium to cell culture dishes. A meniscus is broadly interpreted to be a U shape.
Therefore it is Examiner’s position the gel poured by Taniguchi would inherently form a meniscus (hence, a surface with a U-shaped cross section) at its surface. Because the art teaches culturing on a Matrigel, the method taught by Taniguchi would be expected to meet the claim limitation directed to the cross-section of the gel.

It would have been obvious to culture a mixture comprising liver, pancreas, lung, kidney or heart cells with only mesenchymal cells on a gel-like support. One would have been motivated to do so since Taniguchi teaches an organ or tissue can be prepared with only organ cells and mesenchymal cells. The art teaches vascular cells can be replaced with soluble factors secreted from said cells. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). In the instant case, one would have had a reasonable expectation of success since the art teaches an organ/tissue can still be produced when the vascular cells can be eliminated. Figure 13d demonstrates organ cells and MSCs alone can be used alone to generate liver buds. A bud is broadly interpreted to be a condensate. Therefore claim 1 is rendered obvious (claim 1). 

Because a cell condensate is rendered obvious, it would be expected to be capable of forming a three-dimensional tissue structure as set forth in claim 2. Therefore claim 2 is included in this rejection (claim 2). The art teaches culture on Matrigel in a tissue culture dish ([0043]). This is interpreted to be a two-dimensional support since cells are cultured on top of the Matrigel. Therefore claim 4 is included in this rejection (claim 4). 

Examiner notes the reference teaches the following: “culture ratios of the three cell types in coculture are not particularly limited as long as the ratio enables the formation of organ buds. A preferable cell count ratio is as follows. Organ cell : vascular endothelial cell: undifferentiated mesenchymal cell = 10 : 10-5 : 2-1” ([0026]). Examiner notes claim 10 encompasses a cell ratio of 10:1 (hence, 1,000,000 desired cells to 100,000 mesenchymal cells. In the Methods Summary, the art teaches 1x106 hepatic cells (1, 000, 000 cells) and 2x105 hMSCs (200,000 cells) ([0061]). Therefore claim 10 is rendered obvious (claim 10).

Because the claimed method steps are rendered obvious, the method would be expected to produce a condensate that is 1mm or more (claim 11). Because the claimed method steps are rendered obvious, the method would be expected to produce a condensate that forms autonomously (claim 12).

The teachings of the prior art as set forth above are reiterated. Further, the art teaches the organ cell is an induced pluripotent stem cell-derived cell (hence, a pluripotent cell) ([0014]).

It would have been obvious to culture a mixture comprising an organ cell that is an induced pluripotent stem cell with only mesenchymal cells on a gel support. One would have been motivated to do so since Taniguchi teaches an organ or tissue can be prepared with only organ cells and mesenchymal cells. The art teaches vascular cells can be replaced with soluble factors secreted from said cells. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). In the instant case, one would have had a reasonable expectation of success since the art teaches an organ/tissue can still be produced when the vascular cells can be eliminated. Taniguchi teaches a bud (hence, condensate) can be produced. Therefore claim 26 is rendered obvious (claim 26). 

Claim 28 recites iPS cells (hence, induced pluripotent stem cells. Therefore the claim is rendered obvious (claim 28).

As set forth above, the art teaches the use of undifferentiated MSCs. The art teaches said cells express Stro-1, CD29, CD44, CD73, CD90, CD105, CD133, CD271 ([0025]). Therefore claim 31 is included in this rejection (claim 31).

Taniguchi suggests the use of undifferentiated mesenchymal cells ([0014]). Therefore claims 42-43 are included in this rejection (claims 42-43).

As set forth above, Taniguchi teaches Matrigel is on a culture dish. A culture dish is interpreted to be a solid support. Therefore claim 46 is included in this rejection (claim 46). A cell culture dish reads on claim 47 is included in this rejection (claim 47).
Taniguchi suggests the use of liver, pancreas, lung, kidney, heart and brain cells (supra). Therefore claim 48 is included in this rejection (claim 48).

The method taught by Taniguchi would be expected to meet the claim limitation directed to the cross-section of the gel for the reasons set forth in the rejection of claim 1. Therefore claim 49 is included in this rejection (claim 49).

Taniguchi teaches the organ cell can be endocrine cells of pancreas, pancreatic duct epithelial cells of pancreas, hepatocytes of liver, epithelial cells of intestinal tract, tubular epithelial cells of kidney, podocytes of kidney, cardiomyocytes of heart, lymphocytes and granulocytes of blood, erythrocytes, neurons and glial cells of brain, and neurons and Schwann cells of spinal cord ([0023]). Therefore the cells recited in claim 51 are rendered obvious (claim 51).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (previously cited; Method for Producing Tissue and Organ. WO2013047639A1 04 April 2013, translation EP2762558 A1; see IDS) in view of Engler et al. (previously cited) and Wells. et al. (previously cited).

Taniguchi et al. teach a method for making a tissue or organ (Abstract). The art teaches the following ([0012]):
Specifically, organ cells at an optimal differentiation stage as obtained from pluripotent stem cells such as iPS
cells are cocultured with vascular endothelial cells and mesenchymal cells. These three different cell components may preferably be cultured at an optimal mixture ratio. When these cells are cultured for a short time in a differentiation inducing medium containing specific nutritional factors and humoral factors under special circumstances where cells are supported by extracellular matrix components, it becomes possible to induce three-dimensional organ buds with microvasculature in vitro. Further, by transplanting those organ buds induced in culture systems into a living body and initiating blood flow by promoting vascularization, it becomes possible to generate tissues and organs which have a highly ordered tissue structure comparable to that of adult tissues. The inventors believe that either one or both of vascular endothelial cells and mesenchymal cells may be replaced by a substance such as a factor secreted from vascular endothelial cells, a factor secreted from mesenchymal cells, or a factor secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells.

While the art teaches an embodiment comprising coculturing organ cells with vascular endothelial cells and mesenchymal cells, the disclosure states either one or both of vascular endothelial cells and mesenchymal cells may be replaced by a substance such as a factor secreted from vascular endothelial cells, a factor secreted from mesenchymal cells, or a factor secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells. At [0014] the art discloses a method comprising culturing an organ cell together with at least one cell and/or factor selected from the group consisting of vascular endothelial cells, mesenchymal cells, factors secreted from vascular endothelial cells, factors secreted from mesenchymal cells, and factors secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells ([0014]). Either one or both of vascular endothelial cell and mesenchymal cell may be substituted by substances such as factors secreted by vascular endothelial cells, factors secreted by mesenchymal cells, factors secreted as a result of the presence of both vascular endothelial cells and mesenchymal cells ([0027]). Therefore the art suggests culture of an organ cell with mesenchymal cells. The organ cell can be endocrine cells of pancreas, pancreatic duct epithelial cells of pancreas, hepatocytes of liver, epithelial cells of intestinal tract, tubular epithelial cells of kidney, podocytes of kidney, cardiomyocytes of heart, lymphocytes and granulocytes of blood, erythrocytes, neurons and glial cells of brain, and neurons and Schwann cells of spinal cord ([0023]). Therefore the art suggests the use of cells from liver, kidney, heart, pancreas and brain. The art teaches co-culture on Matrigel (hence, a gel support) ([0031] [0043]). Examiner notes Matrigel is identified as a gel-like substance in the instant specification ([0038]).

The art is silent regarding the stiffness of the gel support.

Engler teaches naive mesenchymal stem cells (MSCs) are shown here to specify
lineage and commit to phenotypes with extreme sensitivity to tissue level elasticity. Soft
matrices that mimic brain are neurogenic, stiffer matrices that mimic muscle are
myogenic, and comparatively rigid matrices that mimic collagenous bone prove
osteogenic (see Abstract). Engler teaches “the results here suggest the need for
optimizing matrix elasticity to foster regeneration, which seems applicable to a number
of regenerative applications of stem cells (page 686, right column, last paragraph).

Wells teaches the elasticity of liver and kidney is 10 kPA (see Table 1)

It would have been obvious to culture a mixture comprising liver, pancreas, lung, kidney or heart cells with only mesenchymal cells on a gel-like support. One would have been motivated to do so since Taniguchi teaches an organ or tissue can be prepared with only organ cells and mesenchymal cells. The art teaches vascular cells can be replaced with soluble factors secreted from said cells. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). In the instant case, one would have had a reasonable expectation of success since the art teaches an organ/tissue can still be produced when the vascular cells can be eliminated. Figure 13d demonstrates organ cells and MSCs alone can be used alone to generate liver buds (hence, a cell condensate). 

Taniguchi teaches a method of generating tissue, including lung and kidney using
mesenchymal cells. Engler teaches MSCs can be specified to a particular lineage by
culturing on matrices of specific stiffness. It would have been obvious to culture on gels
with a stiffness of 10KPa to 18KPa since Wells teaches liver and kidney and prostate
each have a stiffness within the claimed range. The skilled artisan would culture MSCs
on matrices that mimic the stiffness of the desired organ. One would have had a
reasonable expectation of success since Engler teaches matrices that mimic a specific
tissue drive differentiation of MSCs to produce cells of said tissue. Therefore claim 1 is
rendered obvious (claim 1). Claim 50 is rendered obvious on the same grounds (claim 50).
Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 25 July 2022 are acknowledged. The Applicant argues even if Taniguchi and Engler are combined, the references cannot render obvious the claims at issue due to criticality of the gel stiffness. 

EXAMINER’S RESPONSE
The arguments are not persuasive. Taniguchi teaches a method of generating tissue, including lung and kidney using mesenchymal cells. As set forth above, the deficiency of Taniguchi is that it is silent regarding the stiffness of the disclosed gel. Engler teaches MSCs can be specified to a particular lineage by culturing on matrices of specific stiffness. It would have been obvious to culture on gels with a stiffness of 10KPa to 18KPa since Wells teaches liver and kidney each have a stiffness within the claimed range (10 KPa).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Fukamachi et al. (Gland Formation of Human Colon Cancer Cells Combined with Foetal Rat mesenchyme in Organ Culture: An Ultrastructural Study. Journal of Cell Science 87, 615-621 1987) in view of Engler et al. (previously cited), Wells et al. (previously cited), Taniguchi et al. (previously cited) and Li et al. (Medical Biotechnology and Healthcare. Comprehensive Biotechnology (Second Edition), 2011) as evidenced by Lexico Dictionary (previously cited; definition of parenchyma)

Fukamachi examine the morphogenetic potential of human colon cancer cells by combining said cells with foetal rat mesenchyme in organ culture Abstract. Foetal mesenchyme was combined with cancer cells by putting the mesenchyme on a membrane filter on which cancer cells had been previously cultured for 5 days, thus allowing the cells to be overlaid with the mesenchyme. The membrane filter with cancer cells and mesenchyme was laid on a stainless steel grid, and the combination was cultured for 4 more days (page 616. Left column, second paragraph of Materials and Methods section). Examiner notes Fukamachi refers to the mesenchyme as “mesenchymal cells” (see text of Figure 2). Therefore the art teaches a coculture comprising cancer/colon cells and mesenchyme (hence, mesenchymal cells). 
In culture with the mesenchyme, human colon cancer cells usually migrate into the mesenchyme to proliferate and differentiate in it (page 616, right column, second paragraph of Results). The art teaches cells formed “masses” identified as a “glandular structure” (same section). A cell mass is broadly interpreted to be an aggregate (hence, condensate).

The art does not teach culturing on a gel-like support.

Fukamachi does not teach the cell counts recited in claim 44.

Claim 44 has been amended to recite an “isolated mesenchymal cell line”. The claim does not recite the cell line is immortalized. The Instant Specification does not recite a specific definition of a cell line. Because the cells taught by Fukamachi are obtained from a rat, they are interpreted to be isolated. As evidenced by Li et al., “cell line” is a general term that applies to a defined population of cells that can be maintained in culture for an extended period of time, retaining stability of certain phenotypes and functions. Fukamachi does not explicitly teach a cell line.

The teachings of Engler as set forth above are reiterated. Engler teaches naive mesenchymal stem cells (MSCs) are shown here to specify lineage and commit to phenotypes with extreme sensitivity to tissue level elasticity. Soft matrices that mimic brain are neurogenic, stiffer matrices that mimic muscle are myogenic, and comparatively rigid matrices that mimic collagenous bone prove osteogenic (see Abstract). Engler teaches “the results here suggest the need for optimizing matrix elasticity to foster regeneration, which seems applicable to a number of regenerative applications of stem cells (page 686, right column, last paragraph). 

Wells teaches parenchyma has a Young’s modulus of about 10kPa (page 1524, bottom of right column).

As evidenced by Lexico Dictionary, the parenchyma is the functional part of an organ.

The teachings of Taniguchi as set forth above are reiterated. The art teaches a method of generating a tissue. Examiner notes the tissue may be intestinal tissue ([0022]). Examiner notes the reference teaches the following: “culture ratios of the three cell types in coculture are not particularly limited as long as the ratio enables the formation of organ buds. A preferable cell count ratio is as follows. Organ cell : vascular endothelial cell: undifferentiated mesenchymal cell = 10 : 10-5 : 2-1” ([0026]). 
Fukamachi generates glandular colon tissue using mesenchymal cells. Engler teaches MSCs can be specified to a particular lineage by culturing on matrices of specific stiffness. It would have been obvious to culture on gels with a stiffness of 10KPa since Wells teaches parenchyma has a stiffness within the claimed range, and the tissue generated by Fukamachi is a functional tissue (hence, parenchyma). The skilled artisan would culture MSCs on matrices that mimic the stiffness of the desired organ. One would have had a reasonable expectation of success since Engler teaches matrices that mimic a specific tissue drive differentiation of MSCs to produce cells of said tissue. 

Claim 44 recites the use of 400,000 or more cancer cells and 100,000 to 400,000 MSCs. Because the claim encompasses any possible amount about 400,000 cancer cells, it could include a 10:1 ratio of cancer cells to MSCs (hence, 4 million cancer cells and 400,000 MSCs). Taniguchi teaches a preferable cell count ratio is organ cell : undifferentiated mesenchymal cell = 10 : 2-1” ([0026]). 

It would have been obvious to try combining the colon cancer cells and MSCs taught by Fukamachi in a 10:1 ratio. One would have been motivated to do so since Fukamachi produces an organoid by combining colon cells with MSCs and Taniguchi teaches cells of an organ can be combined with MSCs in a 10:1 ratio to produce an organ or tissue One would have expected similar results since both teach the use of organ cells and MSCs to produce a tissue. 

As set forth above, Fukamachi teaches the use of isolated mesenchymal cells.
As evidenced by Li et al., “cell line” is a general term that applies to a defined population of cells that can be maintained in culture for an extended period of time, retaining stability of certain phenotypes and functions. The art teaches cell lines provide a homogenous population of cells. Second, they are relatively easy to grow and can be continuously subcultured through an acceptable number of passages to provide large numbers of cells in a short period of time. A mesenchymal cell line is interpreted to be a functional equivalent of a mesenchymal cell. It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute a cell line for a cell in the disclosed method, as KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. Int the instant case, one would be motivated to do so since Li teaches cell lines provide a homogenous population of cells. Second, they are relatively easy to grow and can be continuously subcultured through an acceptable number of passages to provide large numbers of cells in a short period of time

Therefore claim 44 is rendered obvious (claim 44).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 25 July 2022 are acknowledged. New grounds of rejection have been made to address the amended claims.


CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653